IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                         AT JACKSON



CLIFFORD L. TAYLOR,                          )
                                             )
       Petitioner,                           ) C. C. A. NO. 02C01-9703-CC-00098
                                             )
vs.                                          ) LAUDERDALE COUNTY
                                             )
STATE OF TENNESSEE,                          ) No. 4885
                                             )
       Respondent.                           )



                                           ORDER



                 This matter is before the Court upon the state’s motion, pursuant to Rule

20, Rules of the Court of Criminal Appeals, to affirm the judgment of the trial court in

this case by order rather than formal opinion. The above-captioned case represents an

appeal from the trial court’s denial of the petitioner’s petition for writ of habeas corpus.

The record was filed on March 7, 1997, and the petitioner filed his brief on April 4, 1997.

The petitioner is currently serving a life sentence, having been found to be a habitual

criminal, pursuant to T.C.A. § 39-1-806 (repealed 1989), in 1980. The petitioner

contends that the enhanced punishment provided by this statute violates the doctrine of

collateral estoppel under the double jeopardy clause of the federal and state

constitutions.



                 Having reviewed the state’s motion in light of the petitioner’s brief and

response, and the record as a whole, we conclude that the motion is well-taken and

should be granted. In denying the petition, the trial court found that the petitioner had

failed to show “upon the face of the judgment or the record that the proceedings upon

which the judgment [was] rendered that [the] convicting court was without jurisdiction or

authority to sentence [the petitioner] or that [the petitioner’s] sentence of imprisonment

or other restraint has expired.” See State v. Archer, 851 S.W.2d 157 (Tenn. 1993).



                 We agree with the trial court’s ruling. The convicting court in this case
had jurisdiction over both the subject matter and person, and nothing in the record

before us demonstrates that the convicting court’s actions were unauthorized. Nor has

the petitioner shown that his sentence has expired. Accordingly, even if the petitioner’s

claim has merit, such claim renders the judgment voidable, not void, and it may not be

collaterally attacked in a suit for habeas corpus relief. Passarella v. State, 891 S.W.2d

619, 627 (Tenn. Crim. App. 1994). However, this state’s habitual criminal act has been

declared to be constitutional in several cases involving this very issue. See e.g.

Pearson v. State, 521 S.W.2d 225 (Tenn. 1975); Morelock v. State, 454 S.W.2d 189

(Tenn. Crim. App. 1970). The court below therefore correctly denied the petitioner the

requested habeas corpus relief.



                     Accordingly, having reviewed the entire record in light of the petitioner’s

claims, we cannot find any error committed by the trial court in denying the petition. It is

therefore ORDERED that the state’s motion is granted. P u r s u a n t t o R u l e 2 0 o f t h e

R u le s o f t h e C o u r t o f C r im in a l A p p e a ls , w e a f f ir m    t h e t r i a l c o u r t ’ s d e n ia l o f t h e

p e t i t i o n e r ’ s p e t i t i o n f o r w r i t o f h a b e a s c o r p u s . Costs of this appeal shall be assessed

against the petitioner.




                     Enter, this the ___ day of May, 1997.




                                                                               ___________________________
                                                                               PAUL G. SUMMERS, JUDGE



                                                                               ___________________________
                                                                               DAVID G. HAYES, JUDGE



                                                                               ___________________________
                                                                               JOE G. RILEY, JUDGE




                                                                     2